Citation Nr: 0111354	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  97-13 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, including as secondary to service-connected 
disabilities.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from December 1968 to June 
1969.

This appeal arose from a September 1996 rating decision that 
denied the veteran's claim for a total rating for 
compensation purposes based on individual unemployability.  
This appeal also arose from a November 1996 rating decision 
that denied the veteran's claim for service connection for a 
psychiatric disability, including as secondary to service-
connected disabilities.

On June 22, 1999, the Board of Veterans' Appeals (Board) 
issued a decision finding that the veteran's claim for 
service connection for a psychiatric disability, including as 
secondary to service-connected disabilities, was not well-
grounded, and that the criteria to warrant entitlement to a 
total rating for compensation purposes based on individual 
unemployability had not been met.  The veteran appealed the 
Board's 1999 decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, the Court).  By order dated 
December 18, 2000, the Court, pursuant to Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), vacated the Board's decision and remanded the 
matter to the Board for further adjudication.  Copies of the 
Court's order and the appellee's unopposed motion for remand 
were included in the veteran's claims file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the Regional Office (RO) has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file. In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

It is herein noted that a number of statements presented by 
the veteran and his representative raise issues which may 
need to be addressed in connection with the issues 
specifically on appeal.  These include the veteran's request 
to reopen his claim for service connection for spastic 
colitis, a claim for service connection for irritable bowel 
syndrome, a claim for a separate rating for the surgical scar 
as a residual of the veteran's service-connected rhizotomy 
(which has been asserted to have been pending since 1971), a 
claim for a separate rating for pain and limitation of motion 
as a residual of the veteran's service-connected 
hemilaminectomy (which has been asserted to have been pending 
since 1972), a claim for service connection for excessive 
medication and drug addiction (which has been asserted to 
have been pending since 1977), a claim for a psychiatric 
disability due to medications provided by the VA pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991 and Supp. 
2000), and a June 1998 claim for an increased evaluation for 
the residuals of the left rhizotomy with left 
hemilaminectomy, T12-L1.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2. Development should include, but not 
necessarily be limited to, 
arrangements for a examination by an 
appropriate specialist in order to 
determine whether the veteran has a 
psychiatric disorder which was 
incurred in service or is otherwise 
attributable to service.  The 
specialist should be asked 
specifically to opine whether any 
psychiatric disability is due to or 
the result of medication taken for any 
of the veteran's service-connected 
disorders.    

3. Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for a psychiatric 
disability, including as secondary to 
service-connected disabilities, and a 
total rating for compensation purposes 
based on individual unemployability.  
If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



